Citation Nr: 1438444	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had service in the United States Army Philippine Scouts from July 16, 1946 to April 30, 1949.  He died in November 2009, and the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO in Manila, the Republic of the Philippines that, in pertinent part, denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)).


FINDINGS OF FACT

1.  The Veteran had service in the United States Army Philippine Scouts from July 16, 1946 to April 30, 1949.
 
2.  The Veteran died at a private hospital in November 2009, many years after separation from service.
 
3.  The Veteran's death certificate listed the immediate cause of death as cardiorespiratory arrest and sepsis secondary to acute pyelonephritis/pneumonia.  The antecedent cause was cardiac arrhythmia (atrial fibrillation with CVR).  No underlying causes of death were listed.  Decubitus ulcer was listed as an other significant condition contributing to death.
 
4.  At the time of death, the Veteran was not service connected for any disability. 

5.  The weight of the competent and probative evidence does not establish that any of the terminal conditions had its onset in service, or that cardiovascular-renal disease became manifest to a compensable degree during the one-year period following the Veteran's discharge from service, or that his death was otherwise attributable to an in-service disease, injury, or event. 


CONCLUSION OF LAW

A service-connected disability was not a principal or contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in cases specifically involving claims for DIC benefits, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.

The appellant was provided with pre-adjudication notice in January 2010, prior to the March 2010 decision on appeal.  This letter advised her of the type of evidence needed to substantiate her claim for DIC and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
As the pleading party attacking the agency's decisions, she, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and post-service VA and private treatment records, as well as his death certificate.  The appellant has submitted written arguments. 

A May 1994 letter from the Social Security Administration (SSA) reflects that during his lifetime, the Veteran was in receipt of Supplemental Security Income  benefits from the SSA based on old age.  His SSA records are not associated with the claims file.  The Board finds that a remand to obtain SSA records is not necessary prior to adjudicating the claim of entitlement to service connection for the cause of the Veteran's death, as the evidence of record does not indicate that these records would help the appellant substantiate her claim.  The evidence does not reflect, and the appellant has not asserted, that the Veteran was in receipt of SSI benefits for his terminal conditions.  Based on the foregoing, the Board finds that VA does not have a duty to attempt to obtain his SSA records in this case.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes that a VA opinion has not been obtained to address whether the cause of the Veteran's death was related to service. In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  As discussed below, no probative evidence suggests that the Veteran's death was in any way related to his service.  As a result, there is no reasonable possibility that such assistance would aid in substantiating her claim.  Thus, the Board finds that such an opinion is not required as there is no reasonable possibility that such assistance would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Analysis

The appellant seeks to establish that the Veteran's death was related to service.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service or, in the case of cardiovascular-renal disease, including hypertension, which may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after discharge from service).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Upon review of the record, the Board finds the evidence does not support a finding of service connection for the cause of the Veteran's death. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

Service records reflect that the Veteran served in the Special Philippine Scouts from July 1946 to April 1949, in support of the U.S. Army.  Governing regulation provides that "Other Philippine Scouts," which includes all those who served during the period from October 6, 1945 to June 30, 1947 (i.e., New or Special Philippine Scouts), are eligible for compensation and DIC benefits, but does not provide for eligibility for non-service-connected pension benefits.  See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).

During his lifetime, the Veteran filed several claims for non-service-connected disability pension and service-connected disability compensation, but service connection was not established for any disabilities.

After a careful review of the evidence, the Board finds that service connection for cause of death is not warranted here.  At the time of his death, the Veteran was not service connected for any disability.  As such, the Board finds that a service-connected disability was not the principal or contributory cause of the Veteran's death. 

Nor does the evidence show that the Veteran's cause of death was otherwise related to his service.  The Veteran's death certificate shows that he died in November 2009, 60 years after separation from service.  The immediate cause of death was listed as cardiorespiratory arrest and sepsis secondary to acute pyelonephritis/pneumonia.  The antecedent cause was cardiac arrhythmia (atrial fibrillation with CVR).  No underlying causes of death were listed.  Decubitus ulcer was listed as an other significant condition contributing to death.

The Board notes that "pyelonephritis" is a kidney infection.  See Stedman's Medical Dictionary, 27th ed., 2000, at 1489).  "Sepsis" is defined as the presence of various pathogenic organisms, or their toxins, in the blood or tissues.  Id. at 1619.

Other medical evidence of record demonstrates that during the Veteran's terminal hospitalization from late October to mid-November 2009, he was treated at a private facility for sepsis secondary to acute pyelonephritis and pneumonia, and died in October 2009 due to cardiorespiratory arrest.  

The Veteran's STRs from his 1946-1949 period of service are negative for kidney, lung, or heart disease.  On separation examination, his blood pressure was 120/86.  No specific abnormalities were noted with regard to the chest, lungs, heart, abdomen, viscera, and genitourinary system.  The examiner indicated that there was no physical defect.  

There is no medical evidence of cardiovascular-renal disease in the first post-service year, or for more than 20 years after the Veteran's separation from active service.  

In a handwritten note dated in November 2004, a private physician, Dr. G., indicated that she had treated the Veteran in 1993 for a history of chest pain, arthritis, and hypertension.

Private medical records from Mount Sinai Hospital dated in November 2004 reflect treatment for a cardiac condition, and note that the Veteran had a prior medical history of hypertension, hyperlipidemia, and smoking.

In a handwritten note dated in December 2004, a private physician, Dr. L., indicated the Veteran was treated for pulmonary complaints from 1991 to 1993.

VA medical records dated from 2005 to 2007 reflect treatment for dementia with significant cognitive impairment, significant memory problems, hypertension, benign prostatic hypertrophy, and carotid artery disease.

In January 2006 affidavits, the Veteran and the appellant asserted that he had kidney trouble during service.  He contended that during service, "...I tried to control my urination to avoid being wet, which to my belief affected my kidney...."  In a letter received in February 2006, the Veteran said he was incarcerated in the spring of 1944, when he was a guerrilla.

The Board affords these affidavits no probative weight, as they were provided during a period when the Veteran had demonstrated significant cognitive impairment and memory problems.  The Veteran's competence to provide this reported history in 2006 is therefore highly questionable, and he had never before provided a similar history in his many prior claims.  Moreover, the Veteran and the appellant, as laypersons, are not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that delaying urination causes kidney disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay beliefs of the appellant and the Veteran alone can serve to establish any association between the terminal conditions and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

The Board also finds that these statements regarding events that purportedly occurred more than 50 years earlier during service are not credible.  Moreover, the Veteran's normal separation examination is far more contemporaneous to the claimed events during service, so is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

In a January 2006 affidavit, submitted concurrently with the Veteran's affidavit, a private physician, Dr. E., stated that while the Veteran was in prison, he suffered from malnutrition and beriberi, and that during combat, "he tried to control his urge to urinate thus he developed infections of the kidneys."  She stated that he developed heart disease "because of fear of death."  Dr. E. explicitly stated that she did not treat the Veteran.

The Board affords Dr. E's affidavit no probative weight, as it is based on an inaccurate factual premise that was provided by the Veteran during a period when he had demonstrated significant cognitive impairment, dementia, and memory problems.  As noted, the Veteran's competence in 2006 to provide this reported history is highly questionable.  Moreover, Dr. E. explicitly stated that she did not treat the Veteran, and is not shown to have reviewed his service treatment records, and she provided an inadequate rationale to support her opinion.  Significantly, the Veteran's service treatment records show no cardiovascular-renal disease on separation examination, and there have been no treatment records submitted to document any treatment during service or for many years afterward for the conditions identified by Dr. E., which weighs heavily against the probative value of her opinion.  

Moreover, the Veteran was not a prisoner-of-war during a period of active service, and thus presumptive service connection is not warranted based on his purported internment.  See 38 C.F.R. § 3.309(c).  

The Board has considered the lay statements of the appellant in support of her claim.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007). Because this cause-of-death claim concerns his fatal sepsis secondary to acute pyelonephritis/pneumonia, the Board finds that as these conditions are not readily amenable to mere lay diagnosis or probative comment on their etiology, the appellant has to have supporting medical evidence - which, for the reasons and bases discussed, she does not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom, i.e., need for supporting medical nexus evidence, in a claim for rheumatic heart disease).

For these reasons and bases, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's terminal conditions developed many years after service, and were not caused by any incident of his service.

The weight of the competent and probative evidence establishes that a disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus service connection for the cause of his death is not warranted.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


